Case 1:19-cv-02607 Document 4-14 Filed 09/03/19 Page 1 of 6




            EXHIBIT 1-K
           Case 1:19-cv-02607 Document 4-14 Filed 09/03/19 Page 2 of 6

                          MARK S. ZAID, P.C.
                                   Attorney-At-Law
                                  1250 CONNECTICUT AVENUE, N.W.
                                               SUITE 700
                                         WASHINGTON, DC 20036
                                               ______

                                  TELEPHONE: (202) 454-2809
                                   FACSIMILE: ( 2 0 2 ) 3 3 0 - 5 6 1 0
                                      www.MarkZaid.com

MARK S. ZAID, MANAGING PARTNER (admitted in CT, DC, MD, NY)
    E-MAIL: MARK@MARKZAID.COM
BRADLEY P. MOSS, PARTNER (admitted in DC, IL)
    E-MAIL: BRAD@MARKZAID.COM
ILANA S. GREENSTEIN, OF COUNSEL (admitted in DC, MD)
    E-MAIL: ILANA@MARKZAID.COM
ANDREW P. BAKAJ, SPECIAL OF COUNSEL (admitted in DC, NJ)
    E-MAIL: ANDREW@MARKZAID.COM


                                     August 23, 2019


VIA E-MAIL

Robert E. Easton
Director, Office of Litigation Counsel
Office of General Counsel
Department of Defense
1600 Defense Pentagon
Washington, D.C. 20301-1600

Re: Guy M. Snodgrass

Dear Mr. Easton:

    I am in receipt of your letter dated August 22, 2019, containing questions regarding the
contents of my above referenced client’s forthcoming book tentatively entitled Holding the Line:
Inside Trump’s Pentagon with Secretary Mattis. You noted you would appreciate a response by
August 26, 2019, and I am happy to timely comply with your request. For what it is worth, I
encourage the Department to continually maintain a substantive dialogue with me, whether
regarding this case or any other I might be handling.

   Specifically, you wrote:

       As reflected in prior correspondence, CDR Snodgrass asserts that in preparing the
       manuscript he relied on “meticulous notes from his seventeen months working
       with [Secretary] Mattis.” Indeed, the manuscript contains numerous detailed
       quotations of statements that Secretary Mattis and other senior government
       leaders ostensibly made at meetings that CDR Snodgrass attended. In addition, we
       understand that CDR Snodgrass regularly took notes in black Moleskine
       notebooks that he brought to practically every official meeting. To date, however,
       we have been unable to locate these notebooks or any other written records from
           Case 1:19-cv-02607 Document 4-14 Filed 09/03/19 Page 3 of 6



       which CDR Snodgrass could have drawn the extensive quotations and first-hand
       historical accounts purportedly documented in Holding the Line.

   As a general matter, as I originally informed you in my letter dated March 27, 2019, when
you raised a very similar question, to the best of our knowledge, Mr. Snodgrass is not in
possession of any federal records that require return. That said, I will nonetheless address your
specific points.

    First, Mr. Snodgrass actually never asserted that he relied on “meticulous notes” with respect
to the drafting of his manuscript. It was his publisher who made that claim in their initial
announcement. Mr. Snodgrass actually corrected that comment to ensure future promotional
language accurately stated that the book captures that he relied on his seventeen months of
experience instead. The current descriptive language for the book has reflected that correction for
some time now. https://www.amazon.com/Holding-Line-Inside-Pentagon-
General/dp/0593084373 (“Drawing on his seventeen months working with Mattis, Snodgrass
reveals how one of the nation’s greatest generals walked a political tightrope while leading the
world’s most powerful military.”).

    Second, to the best of his knowledge, Mr. Snodgrass did not use Moleskine notebooks for the
taking of any notes within the Tank or at other meetings. He preferred to use a government
provided Skillcraft or another type of widely available spiral notebook. It may be that your
source(s) recalled that Mr. Snodgrass did have two Moleskine notebooks that he kept
periodically on his desk which was located in General Mattis’s front office. The first one, black,
contains publicly available transcripts of the General’s speeches that Mr. Snodgrass maintained
as his personal “go to” source for quotes and messaging alignment. The second one, gray,
contains publicly released memos and unclassified letters that Mr. Snodgrass used for the same
purpose.

    Mr. Snodgrass purchased these notebooks with his own money, printed all the material from
his own home, and maintained these as a personal resource. He traveled with these two
notebooks since space was a premium and in order to always ensure a handy personal reference
was nearby should he need one. These might be the notebooks that someone is recalling and
inaccurately assuming to have been used for compiling work-related information.

   Given these are personal notebooks and documents, rather than federal records, there is
nothing for Mr. Snodgrass to return.

   Third, you also wrote that:

       If nothing fitting this description is currently in his possession, we ask that CDR
       Snodgrass provide the names of the persons to whom he gave the records and that
       he provide any other information relating to his handling of these records upon his
       departure so that the Department can locate them. (Of course, the absence of any
       such records may raise questions regarding the accuracy of the extensive
       quotations in the manuscript.)




                                                 2
           Case 1:19-cv-02607 Document 4-14 Filed 09/03/19 Page 4 of 6



    With all due respect, there is absolutely no legal requirement imposed upon Mr. Snodgrass
that necessitates his response. Whether or not the Department intends to infer something
nefarious as to how Mr. Snodgrass managed to recall quotations is frankly not our concern. As I
have repeated ad nauseam, the only legal remedy the Department possesses with respect to this
manuscript is to prevent Mr. Snodgrass from publishing classified information. Obviously,
however, Mr. Snodgrass has complied with all prepublication review requirements and no
classified information has been identified within his manuscript.

    Although we do not need to respond, please be advised that Mr. Snodgrass routinely
sanitized his running daily notes and put pages into the burn bag located by his desk on a weekly,
if not daily, basis. The front office’s noncommissioned officers who were responsible for
cleaning after hours and collecting classified materials were routinely present when he would rip
pages from his notebook and put them in the burn bag. In particular, there was a Marine gunnery
sergeant responsible for evening close-up/cleanout who should generally recall these events.

    Additionally, notwithstanding the fact that Mr. Snodgrass does not have any unauthorized
federal records in his possession that require return, I should point out, particularly for purposes
of ensuring no other concerns exist for other Department of Defense personnel past, present or
future, that Mr. Snodgrass does not recall ever receiving guidance regarding DoD Instruction
5015.02. That provision, which you rely upon, requires that “DoD personnel will receive records
management training annually in order to understand their responsibilities in managing DoD
information as records and how to carry out these responsibilities.” While perhaps it is possible
Mr. Snodgrass forgot an instance or two where this training occurred over the course of his
distinguished twenty-four-year military career, he most certainly does not believe he ever
received it during the nearly two years he served as General Mattis’s Communications Director
and chief speechwriter.

    Fourth, during the time Mr. Snodgrass served as part of General Mattis’s front office staff
there was numerous departures of other officials and civilian employees. Mr. Snodgrass is not
aware of any of them leaving behind their notes for “preservation.” Ms. Bonita Ruff, a
Departmental employee with OSD Public Affairs, and Mr. Justin Mikolay, Mr. Snodgrass’
immediate predecessor, notified him that any official documents with General Mattis’s
handwriting (e.g., speeches, memos, etc) should be preserved for OSD historians. Mr.
Snodgrass’ office routinely delivered to Ms. Ruff the working copies of General Mattis’s drafts
and delivered speeches. She and/or the historians should have these in their records or know their
whereabouts. Mr. Bill Rivers and Ms. Nicole Magney, who were Mr. Snodgrass’ speechwriters,
were primarily responsible for this task. If you examine these documents you will note that on
many of these preserved copies, Mr. Snodgrass hand wrote the name of the primary speechwriter
in the upper right corner.

    The day Mr. Snodgrass announced his resignation in July 2018, he departed the Pentagon
with nothing more than articles of clothing/footwear, books from his personal library that he had
brought in to be used for research, and other personal affects. He cleared/coordinated his
departure with CAPT Hal Mohler, U.S. Navy, who was General Mattis’s Executive Secretary,
told him what he was departing with, to include unclassified (and publicly available) copies of
the 2018 National Defense Strategy Mr. Snodgrass had authored, along with his end of tour


                                                 3
           Case 1:19-cv-02607 Document 4-14 Filed 09/03/19 Page 5 of 6



award, desk plaque, etc. Mr. Snodgrass offered to bring the box over for review. CAPT Mohler
politely declined.

    Finally, Mr. Snodgrass’ use of quotations is in alignment with other recently published
memoirs that are based on recollection of events, such as Admiral McRaven, Defense Secretaries
Robert Gates, Ashton Carter and Donald Rumsfeld, and many, many others. Need I remind the
Department that Mr. Snodgrass was General Mattis’s point person for two meetings with the
President and with cabinet officials. He personally authored the General’s talking points, created
the slides, coordinated the room, and collaborated with interagency staffers to prepare and carry
out the events. He is intimately familiar with the setting and content of the discussions.

Moreover, as the Communications Director, Mr. Snodgrass had routine and regular access to
years of General Mattis’s personal notes and journals that the General had retained for decades
recounting his experiences in the Marine Corps. If the Department is poised to pursue Mr.
Snodgrass for possessing federal records, I can assure you that the first witness I will serve with
a subpoena duces tecum is General Mattis. The notes retained in his possession included copies
of official e-mails, notes taken while serving in various official capacities, and daily
calendars/schedules literally affixed into his personal journals.

    To end your letter, you wrote that “[t]he issue of the location of these federal records is
related to, but distinct from, the review of the manuscript by the Defense Office of
Prepublication and Security Review” but I frankly find that hard to believe. It is more than
curious, and indeed quite unusual, that the Department of Defense is so aggressively pursuing
this matter when it comes to unclassified information.

    With that point made, I do trust this satisfactorily and completely addresses the issues raised
in your letter. If you believe I missed something, please do let me know.

    In closing, I want to bring your attention to an e-mail sent to my client today by George R.
Sturgis (“Frosty”) wherein it was explicitly acknowledged in writing “that senior leaders have
directed my office to hold our response pending the outcome of high level discussions.” I would
respectfully request you inform me why that is and in preparing that response contemplate how
your Department will explain that comment to a federal judge when we file Mr. Snodgrass’s
prepublication challenge lawsuit at the end of next week. I would appreciate receiving your
response no later than the close of business, Wednesday, August 28, 2019.

    I look forward to hearing from you. Please do not hesitate to contact me if you wish to
discuss any of the above.

                                                             Sincerely,

                                                                 /s/

                                                             Mark S. Zaid




                                                 4
          Case 1:19-cv-02607 Document 4-14 Filed 09/03/19 Page 6 of 6



cc: Alci Ortiz (via e-mail)
       DoD, OGC
    Guy M. Snodgress (via e-mail)




                                      5
